TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 25, 2021



                                       NO. 03-20-00115-CV


                        Ellen L. Adams and Steven Adams, Appellants

                                                  v.

                       Bhavna Godhania and Vikas Godhania, Appellees




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
          AFFIRMED IN PART; REVERSED AND RENDERED IN PART --
                      OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on February 3, 2020. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s order. Therefore, the Court reverses the order to the extent that it releases the full amount

of funds and renders judgment that appellees recover $140,000.00 plus any applicable interest.

The Court affirms the remainder of the trial court’s order. Each party shall bear their own costs

relating to this appeal, both in this Court and in the court below.